Citation Nr: 1025710	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
migraine headaches, prior to December 24, 2009.

2.  Entitlement to a disability rating in excess of 30 percent 
for migraine headaches, from December 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1957 to 
November 1957 and active service from July 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  The Veteran appealed 
these decisions and they were forwarded to the Board for 
appellate review.  In January 2009, the Board returned the 
Veteran's case for additional development and the case was 
subsequently returned to the Board for further appellate review 
following completion of the requested development.  

In July 2009, the Board denied the Veteran's claims of 
entitlement to service connection for a left shoulder disorder 
and entitlement to an initial compensable evaluation for a scar 
of the left side of the head.  The Board returned the Veteran's 
claim of entitlement to an initial compensable evaluation for 
headaches for a new VA neurological examination.  This 
examination was completed in December 2009.  Thereafter, a rating 
decision was issued in March 2010, increasing the Veteran's 
service-connected headaches from noncompensable to 30 percent 
disabling, effective from December 24, 2009.  Since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  Prior to December 24, 2009, the Veteran's migraine headaches 
were manifested by complaints of severe headaches; without 
prostrating attacks averaging one in two months over the last 
several months.

2.  From December 24, 2009, the Veteran's migraine headaches were 
manifested by attacks occurring on an average of several times 
each week, but are not so completely prostrating and prolonged as 
to be productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  Prior to December 24, 2009, the criteria for an initial 
compensable disability rating for migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 
8199-8100 (2009).

2.  From December 24, 2009, the criteria for an initial 
disability rating in excess of 30 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, 
Diagnostic Code 8199-8100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's 'duty to notify' 
and 'duty to assist' obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2003, July 
2006 and September 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran has discussed several past 
private treatment providers and has expressly indicated he feels 
any outstanding records not in the claims file are no longer 
viably available, including as discussed at his April 2005 RO 
hearing and April 2009 Board hearing.  Additionally, during the 
Veteran's April 2009 Board hearing the record was held open for a 
period to allow the Veteran the opportunity to submit additional 
private treatment records, with the express understanding that if 
he neither submitted new records nor requested additional time, 
it would be understood that the records were unavailable or that 
he did not wish to submit more records.  No additional private 
treatment records were submitted and no request for an extension 
was received from the Veteran.  

The RO provided the Veteran with VA examinations in August 2005, 
May 2006, August 2008 and December 2009.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he was 
last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  

Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.


II. The Merits of the Claim

The Veteran contends that the current noncompensable and 30 
percent evaluations assigned for his service-connected migraine 
headaches do not accurately reflect the severity of the 
disability.  He reports that he experiences significant pain and 
limitation associated with the disability that should warrant a 
higher evaluation.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) 
(staged ratings may be assigned during the appeal of any 
increased rating claim).  When there is an approximate balance of 
positive and negative evidence the benefit of the doubt is to be 
resolved in a veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Presently, the Veteran's migraine headaches are assigned a 
noncompensable disability rating prior to December 24, 2009 and a 
30 percent disability rating thereafter pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8199-8100.  See 38 C.F.R. § 4.20 (when an 
unlisted condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous).

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue, specifically the Veteran's headache 
disability.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  A noncompensable evaluation is 
assigned for migraine headaches with less frequent attacks.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the United States Court of Appeals for 
Veterans Claims (Court) has not undertaken to define 
"prostrating." Cf. Fenderson, supra, in which the Court quoted 
Diagnostic Code 8100 verbatim but did not specifically address 
the matter of what is a prostrating attack.  According to 
Webster's New World Dictionary of American English, Third College 
Edition (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."


Evaluation prior to December 24, 2009

Diagnostic Code 8100 evaluates headaches based on frequency and 
severity.  The Board will discuss each in turn.

In terms of the frequency of headaches, the Veteran indicated to 
the August 2005 VA examiner that he experienced headaches 
approximately every other day.  He stated that these headaches 
were usually not incapacitating and that he "worked through 
them."  He denied any focal neurological symptoms with the 
headaches.  However, over the prior three months, he had 
developed some double vision.  Upon examination, the Veteran's 
cranial nerves were unremarkable except for a right abduction 
deficit.  Sensory, cerebellar and gait were normal.  The Veteran 
was diagnosed with posttraumatic headaches.

In May 2006, the Veteran reported experiencing headaches three to 
four times per week.  The VA examiner noted that the Veteran's 
headaches occurred in the left occipital area and "may be 
moderately severe."  Medications included Tylenol or Tylenol #3 
for his headaches.  Upon examination, he had some slight 
tenderness in the left suboccipital area.  Motor, reflexes, 
sensory, cerebellar and gait were intact.  The Veteran was 
diagnosed with posttraumatic occipital headaches with features of 
occipital neuralgia.

In August 2008, the Veteran again stated that he suffered from 
headaches three to four times per week.  The VA examiner noted 
that these headaches "may be moderate to severe."  The Veteran 
denied any nausea or vomiting with the headaches.  At the time of 
the examination, the Veteran reported constant headaches.  He was 
again diagnosed with posttraumatic occipital headaches with 
features of occipital neuralgia.

Based on the above evidence, it appears that the Veteran has 
"frequent" headaches, occurring multiple times each week and 
warranting an increased disability rating under Diagnostic Code 
8100.  However, despite the fact that the Board finds that the 
Veteran experiences frequent headaches, the frequency of 
headaches alone is not the sole criterion used to determine if 
the Veteran is entitled to a compensable disability rating under 
Diagnostic Code 8100.  The headaches must also be prostrating in 
nature.

After having carefully considered all of the evidence, the Board 
finds that prostrating attacks are not shown.  The Veteran's own 
statements do not indicate that his headaches were prostrating 
prior to December 24, 2009.  He reported frequent headaches 
requiring Tylenol to each of the VA examiners; however, none of 
the evidence of record indicates that his headaches caused him to 
required bed rest.

The objective medical evidence indicates that the Veteran's 
headaches were not prostrating prior to December 24, 2009.  The 
Board finds it particularly significant that the Veteran did not 
seek regular VA outpatient treatment for his headaches.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating for 
the Veteran's service-connected migraine headaches prior to 
December 24, 2009.



Evaluation from December 24, 2009

In accordance with the July 2009 Board remand, the Veteran was 
scheduled for a VA neurological examination on December 24, 2009.  
Thereafter, the RO assigned the Veteran a 30 percent disability 
rating for his headaches under Diagnostic Code 8100.  If migraine 
headaches cause characteristic prostrating attacks occurring on 
an average of once a month over last several months, a 30 percent 
evaluation is assigned.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability are assigned a 50 percent evaluation.  Id.

The Board notes in passing that the VA examiner clarified that 
the Veteran currently suffers from migraine headaches and not 
posttraumatic headaches.  At the time of the December 2009 VA 
examination, the Veteran complained of weekly migraine headaches 
with nausea, dizziness and photophobia.  The VA examiner stated 
that most of the Veteran's headaches were prostrating, lasting 
several hours.  

Although the Veteran's headaches are fairly frequent, and can 
necessitate several hours of rest as well as prescription 
medication for relief, the medical evidence does not show that 
all of his headaches are completely prostrating in nature, or 
that they cause the Veteran severe economic inadaptability.  As 
such, the 30 percent rating currently assigned, since the date of 
the December 24, 2009 VA examination, is the proper rating for 
the Veteran's service-connected headaches.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the Veteran's service-connected migraine 
headaches from to December 24, 2009.


III. Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, a veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual with 
respect to the service-connected migraine headaches and the Board 
has been similarly unsuccessful.  The record also does not show 
that the Veteran has required frequent hospitalizations for his 
service-connected headaches.  There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the 
Veteran's headaches presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable disability rating for migraine headaches 
prior to December 24, 2009, is denied.

An initial disability rating in excess of 30 percent for migraine 
headaches from December 24, 2009, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


